DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 8/15/2022.
Claims 1,2, 4-8, 10-14 and 16-18 are pending. Claims 6, 8, 12, 13, 14, 16, 17 and 18 are amended. Claims 1,2, 4-8, 10-14 and 16-18 are rejected. Objection to claim 6, 8, 12, 13, 14, 16-18 are withdrawn in light of claim amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Prang, Bruce et al (PGPUB Document No. US 20040230874), hereafter, referred to as “Prang”, in further view of Emerson, Michael Gene et al (US Patent No. US 5845276), hereafter, referred to as “Emerson”.

Regarding Claim 1 (Previously presented), Chavan teaches A method comprising: evaluating historical processing patterns associated with a query; identifying, based, at least in part, on a result of evaluating the historical processing patterns associated with the query, efficient classes associated with the query and inefficient classes associated with the query(Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance contributing expressions “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 disclose keeping track of table scans which can be caused by query operation, operator, expression or functions which can be for both improvements (efficient class) or degradation (inefficient class) “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”), 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes query performance degradation such as large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes query performance improvement such small amount of scan.
assigning a set of processing rules to the query, one or more of the set of processing rules being configured to (1) designate the inefficient classes as unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)   “the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated ) within a predictable amount of time and (2) remove the inefficient classes from the query(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”); 
executing the query, according to the 2set of processing rules, without the inefficient classes based on one or more portions of a database such that results are generated(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance following processing rules (thresholds against runtime cost) “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
Chavan teaches improvement of query processing but he does not explicitly teach wherein identifying is performed based, at least in part, on an order of columns in a primary key for a database table being queried, wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of tracking table columns for performance improvement Prang teaches wherein identifying is performed based, at least in part, on an order of columns in a primary key for a database table being queried (Prang, para 0045 discloses monitoring or tracing group of columns “traced group columns” (columns in a primary key is a group of columns) and also traces the ordering of columns "Trace ordered columns" “Monitoring tool special columns are preferably columns associated with server 220 that store data formatting information. Such columns may include "trace column class", "trace grouped columns", "trace ordered columns", "trace filters", and "trace invalid column". "Trace column class" is preferably used to display an event identifier. "Trace grouped columns" is preferably used to preserve column grouping. "Trace ordered columns" is preferably used to preserve column ordering. "Trace filters" provides information about filtered columns.”; para 004-005 further discloses that traces for queries “a user creates a “template”, which is a collection of events and associated columns to be monitored. The user may then launch a trace of a server that requests information for the events and associated columns specified in the template. An event is an action generated within the server such as, for example, the start or end of a stored procedure, the start or end of a statement within a stored procedure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into tracing of order of columns in a queries  of Prang to produce an expected result of identifying query performance related to ordering of columns. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance by identifying performance degrading factors related to column order in queries.
Chavan and Prang teach identifying inefficient factors such as table scans and order of columns in queries and executing queries by removing them but they don’t explicitly teach wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of efficient retrieval of data Emerson teaches and one or more portions of a database to be scanned for the query without scanning other portions of the database(Emerson, col 7: 54-59 scanning only a portion of database which is relevant to queries “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query”); and transmitting the results in response to the query(Emerson, col 4: 21-28 discloses sending the result back to client (element 10) “the server 14 has received a request, …The server 14 uses an approach built on bitmaps providing users with the ability to rapidly retrieve data. After the requested data is retrieved, the server 14 puts the results into a packet handling system that delivers the results back to the PC 10 that requested the information.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scanning of database for query of Chavan and Prang into scanning only a particular portion of a database for a query of Emerson to produce an expected result of not scanning part of a database which is not needed. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance time by scanning only a particular part of a database for queries.

Regarding Claim 7 (Previously presented), Chavan teaches A system comprising: a database system implemented using a server system, the database system configurable to cause Chavan, Fig. 4 discloses a system with server, memory etc. to execute instructions): evaluating historical processing patterns associated with a query; identifying, based, at least in part, on a result of evaluating the historical processing patterns associated with the query, efficient classes associated with the query and inefficient classes associated with the query(Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance contributing expressions “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 disclose keeping track of table scans which can be caused by query operation, operator, expression or functions which can be for both improvements (efficient class) or degradation (inefficient class) “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”), 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes query performance degradation such as large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes query performance improvement such small amount of scan.
assigning a set of processing rules to the query, one or more of the set of processing rules being configured to (1) designate the inefficient classes as unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)   “the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated ) within a predictable amount of time and (2) remove the inefficient classes from the query(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), executing the query, according to the set of processing rules, without the inefficient classes based on one or more portions of a database such that results are generated(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance following processing rules (thresholds against runtime cost) “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
Chavan teaches improvement of query processing but he does not explicitly teach wherein identifying is performed based, at least in part, on an order of columns in a primary key for a database table being queried; wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database; and transmitting the results in response to the query.  
However, in the same field of endeavor of tracking table columns for performance improvement Prang teaches wherein identifying is performed based, at least in part, on an order of columns in a primary key for a database table being queried (Prang, para 0045 discloses monitoring or tracing group of columns “traced group columns” (columns in a primary key is a group of columns) and also traces the ordering of columns "Trace ordered columns" “Monitoring tool special columns are preferably columns associated with server 220 that store data formatting information. Such columns may include "trace column class", "trace grouped columns", "trace ordered columns", "trace filters", and "trace invalid column". "Trace column class" is preferably used to display an event identifier. "Trace grouped columns" is preferably used to preserve column grouping. "Trace ordered columns" is preferably used to preserve column ordering. "Trace filters" provides information about filtered columns.”; para 004-005 further discloses that traces for queries “a user creates a “template”, which is a collection of events and associated columns to be monitored. The user may then launch a trace of a server that requests information for the events and associated columns specified in the template. An event is an action generated within the server such as, for example, the start or end of a stored procedure, the start or end of a statement within a stored procedure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into tracing of order of columns in a queries  of Prang to produce an expected result of identifying query performance related to ordering of columns. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance by identifying performance degrading factors related to column order in queries.
Chavan and Prang teach identifying inefficient factors such as table scans and order of columns in queries and executing queries by removing them but they don’t explicitly teach wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of efficient retrieval of data Emerson teaches wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database (Emerson, col 7: 54-59 scanning only a portion of database which is relevant to queries “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query”); and transmitting the results in response to the query (Emerson, col 4: 21-28 discloses sending the result back to client (element 10) “the server 14 has received a request, …The server 14 uses an approach built on bitmaps providing users with the ability to rapidly retrieve data. After the requested data is retrieved, the server 14 puts the results into a packet handling system that delivers the results back to the PC 10 that requested the information.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scanning of database for query of Chavan and Prang into scanning only a particular portion of a database for a query of Emerson to produce an expected result of not scanning part of a database which is not needed. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance time by scanning only a particular part of a database for queries.

Regarding Claim 11 (Previously presented), Chavan, Prang and Emerson teach all the limitations of claim 7 and Emerson further teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).


Regarding claim 13 (Currently amended), Chavan teaches A non-transitory computer-readable having stored thereon instructions which, when executed by one or more processors, cause the processors to perform operations comprising (Chavan, Fig. 4 discloses a system with server, memory, storage etc. to execute instructions): evaluating historical processing patterns associated with a query; 
identifying, based, at least in part, on a result of evaluating the historical processing patterns associated with the query, efficient classes associated with the query and inefficient classes associated with the query(Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance contributing expressions “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 disclose keeping track of table scans which can be caused by query operation, operator, expression or functions which can be for both improvements (efficient class) or degradation (inefficient class) “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”),
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes query performance degradation such as large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes query performance improvement such small amount of scan.
assigning a set of processing rules to the query, one or more of the set of processing rules being configured to (1) designate the inefficient classes as  unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)   “the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated )within a predictable amount of time and (2) remove the inefficient classes from the query(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
executing the query, according to the set of processing rules, without the inefficient classes based, on one or more portions of a database such that results are generated(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance following processing rules (thresholds against runtime cost) “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
Chavan teaches improvement of query processing but he does not explicitly teach wherein identifying is performed based, at least in part, on an order of columns in a primary key for a database table being queried; wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of tracking table columns for performance improvement Prang teaches wherein identifying is performed based, at least in part, on an order of columns in a primary key for a database table being queried (Prang, para 0045 discloses monitoring or tracing group of columns “traced group columns” (columns in a primary key is a group of columns) and also traces the ordering of columns "Trace ordered columns" “Monitoring tool special columns are preferably columns associated with server 220 that store data formatting information. Such columns may include "trace column class", "trace grouped columns", "trace ordered columns", "trace filters", and "trace invalid column". "Trace column class" is preferably used to display an event identifier. "Trace grouped columns" is preferably used to preserve column grouping. "Trace ordered columns" is preferably used to preserve column ordering. "Trace filters" provides information about filtered columns.”; para 004-005 further discloses that traces for queries “a user creates a “template”, which is a collection of events and associated columns to be monitored. The user may then launch a trace of a server that requests information for the events and associated columns specified in the template. An event is an action generated within the server such as, for example, the start or end of a stored procedure, the start or end of a statement within a stored procedure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into tracing of order of columns in a queries  of Prang to produce an expected result of identifying query performance related to ordering of columns. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance by identifying performance degrading factors related to column order in queries.
Chavan and Prang teach identifying inefficient factors such as table scans and order of columns in queries and executing queries by removing them but they don’t explicitly teach wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database; and transmitting the results in response to the query.
However, in the same field of endeavor of efficient retrieval of data Emerson teaches wherein executing the query includes scanning the one or more portions of the database without scanning other portions of the database (Emerson, col 7: 54-59 scanning only a portion of database which is relevant to queries “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query”); and transmitting the results in response to the query (Emerson, col 4: 21-28 discloses sending the result back to client (element 10) “the server 14 has received a request, …The server 14 uses an approach built on bitmaps providing users with the ability to rapidly retrieve data. After the requested data is retrieved, the server 14 puts the results into a packet handling system that delivers the results back to the PC 10 that requested the information.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scanning of database for query of Chavan and Prang into scanning only a particular portion of a database for a query of Emerson to produce an expected result of not scanning part of a database which is not needed. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance time by scanning only a particular part of a database for queries.

Regarding Claim 17 (Currently amended), Chavan, Prang and Emerson teach all the limitations of claim 13 and Emerson further teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).
 
Claim 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Prang, Bruce et al (PGPUB Document No. US 20040230874), hereafter, referred to as “Prang”, in further view of Emerson, Michael Gene et al (US Patent No. US 5845276), hereafter, referred to as “Emerson”, in further view of Hsieh, Man et al (PGPUB Document No. US 20090282045), hereafter, referred to as “Hsieh”.

Regarding Claim 2 (Previously presented), Chavan, Prang and Emerson teach all the limitations of claim 1 and Emerson further teaches further comprising receiving the query from a client computing device over a communication network (Emerson, Fig. 2 and col 4: 21-28 discloses sending the result back to client (element 10) “the server 14 has received a request, …The server 14 uses an approach built on bitmaps providing users with the ability to rapidly retrieve data. After the requested data is retrieved, the server 14 puts the results into a packet handling system that delivers the results back to the PC 10 that requested the information.”)
Chavan, Prang and Emerson teach rule based query processing but they don’t explicitly teach wherein the query is placed by a user associated with a tenant in a multi-tenant environment.
However, in the same field of endeavor of data query & retrieval Hsieh teaches wherein the query is placed by a user associated with a tenant in a multi-tenant environment (Hsieh, para 0037 discloses querying in multi-tenant environment “an embodiment of the invention, the trustee(s) and the tenant of a given security trust may submit queries to the multi-tenant database to access the tenant's data subject to the data access rights specified for the security trust by the tenant”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Prang and Emerson into multi-tenant environment of Hsieh to produce an expected result of re-using same data infrastructure by allowing multi-tenant access. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use already available working environment.

Claim 3, cancelled.

Regarding Claim 8 (Currently amended), Chavan, Prang and Emerson teach all the limitations of claim 7 and Emerson further teaches query being received from a client computing device over a communication network (Emerson, Fig. 2 and col 4: 21-28 discloses sending the result back to client (element 10) “the server 14 has received a request, …The server 14 uses an approach built on bitmaps providing users with the ability to rapidly retrieve data. After the requested data is retrieved, the server 14 puts the results into a packet handling system that delivers the results back to the PC 10 that requested the information.”)
Chavan, Prang and Emerson teach rule based query processing but they don’t explicitly teach wherein the query is placed by a user associated with a tenant in a multi-tenant environment.
However, in the same field of endeavor of data query & retrieval Hsieh teaches wherein the query is placed by a user associated with a tenant in a multi-tenant environment (Hsieh, para 0037 discloses querying in multi-tenant environment “an embodiment of the invention, the trustee(s) and the tenant of a given security trust may submit queries to the multi-tenant database to access the tenant's data subject to the data access rights specified for the security trust by the tenant”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Prang and Emerson into multi-tenant environment of Hsieh to produce an expected result of re-using same data infrastructure by allowing multi-tenant access. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use already available working environment.

Claim 9, cancelled.

Regarding Claim 14 (Currently amended), Chavan, Prang and Emerson teach all the limitations of claim 13 and Emerson further teaches the query being received from a client computing device over a communication network (Emerson, Fig. 2 and col 4: 21-28 discloses sending the result back to client (element 10) “the server 14 has received a request, …The server 14 uses an approach built on bitmaps providing users with the ability to rapidly retrieve data. After the requested data is retrieved, the server 14 puts the results into a packet handling system that delivers the results back to the PC 10 that requested the information.”)
Chavan, Prang and Emerson teach rule based query processing but they don’t explicitly teach wherein the query is placed by a user representing associated with a tenant in a multi-tenant environment.
However, in the same field of endeavor of data query & retrieval Hsieh teaches wherein the query is placed by a user representing associated with a tenant in a multi-tenant environment (Hsieh, para 0037 discloses querying in multi-tenant environment “an embodiment of the invention, the trustee(s) and the tenant of a given security trust may submit queries to the multi-tenant database to access the tenant's data subject to the data access rights specified for the security trust by the tenant”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Prang and Emerson into multi-tenant environment of Hsieh to produce an expected result of re-using same data infrastructure by allowing multi-tenant access. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use already available working environment.

Claim 15, cancelled.

Claim 4-5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Prang, Bruce et al (PGPUB Document No. US 20040230874), hereafter, referred to as “Prang”, in further view of Emerson, Michael Gene et al (US Patent No. US 5845276), hereafter, referred to as “Emerson”, in further view of Arthanarisamy, Krishnamurthy  (PGPUB Document No. US 20180218041), hereafter, referred to as “Arthanarisamy”.

Regarding Claim 4 (Previously presented), Chavan, Prang and Emerson teach all the limitations of claim 1 and  Emerson further teaches and accessing the one or more portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).
But they don’t explicitly teach further comprising: matching the historical processing patterns against the set of rules to identify the one or more portions of the database.
However, in the same field of endeavor of query improvement Arthanarisamy teaches further comprising- matching the historical processing patterns against the set of rules to identify the one or more portions of the database(Arthanarisamy, here the examiner interprets any table/s in a database as “portions of the database”, para 0037 discloses searching by the queries in tables (portion of database) based on the pattern of execution and threshold rules “WLM 112 can determine whether execution of the query results in one of a Cartesian join or a table scan between the tables and whether it can be allowed to be executed. WLM 112 is configured to read through the threshold rules cited in the table information”; further para 0034-0035 discloses executing query based on historical information/statistics of a query pattern “WLM 112 may be configured to monitor workload activities based on a historical record, and provide important information on overall response time patterns for the execution of the query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate assigned processing rules of Chavan, Prang and Emerson into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance by scanning of database portion which is needed.

Regarding Claim 5 (Previously presented), Chavan, Prang and Emerson teach all the limitations of claim 4 and Emerson further teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).

Regarding Claim 10 (Previously presented), Chavan, Prang and Emerson teach all the limitations of claim 7 and  Emerson further teaches and accessing the one or more portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).
But they don’t explicitly teach the database system further configurable to cause: matching the historical processing patterns against the set of rules to identify the one or more portions of the database.
However, in the same field of endeavor of query improvement Arthanarisamy teaches the database system further configurable to cause: matching the historical processing patterns against the set of rules to identify the one or more portions of the database (Arthanarisamy, here the examiner interprets any table/s in a database as “portions of the database”, para 0037 discloses searching by the queries in tables (portion of database) based on the pattern of execution and threshold rules “WLM 112 can determine whether execution of the query results in one of a Cartesian join or a table scan between the tables and whether it can be allowed to be executed. WLM 112 is configured to read through the threshold rules cited in the table information”; further para 0034-0035 discloses executing query based on historical information/statistics of a query pattern “WLM 112 may be configured to monitor workload activities based on a historical record, and provide important information on overall response time patterns for the execution of the query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate assigned processing rules of Chavan, Prang and Emerson into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance by scanning of database portion which is needed.

Regarding Claim 16 (Currently amended), Chavan, Prang and Emerson teach all the limitations of claim 13 and Emerson further teaches and accessing the one or more portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).
But they don’t explicitly teach wherein the operations further comprise: matching the historical processing patterns against the set of rules to identify one or more portions of the database.
However, in the same field of endeavor of query improvement Arthanarisamy teaches wherein the operations further comprise: matching the historical processing patterns against the set of rules to identify one or more portions of the database (Arthanarisamy, here the examiner interprets any table/s in a database as “portions of the database”, para 0037 discloses searching by the queries in tables (portion of database) based on the pattern of execution and threshold rules “WLM 112 can determine whether execution of the query results in one of a Cartesian join or a table scan between the tables and whether it can be allowed to be executed. WLM 112 is configured to read through the threshold rules cited in the table information”; further para 0034-0035 discloses executing query based on historical information/statistics of a query pattern “WLM 112 may be configured to monitor workload activities based on a historical record, and provide important information on overall response time patterns for the execution of the query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate assigned processing rules of Chavan, Prang and Emerson into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance by scanning of database portion which is needed.

Claim 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Prang, Bruce et al (PGPUB Document No. US 20040230874), hereafter, referred to as “Prang”, in further view of Emerson, Michael Gene et al (US Patent No. US 5845276), hereafter, referred to as “Emerson”, in further view of Collins, Jesse et al (US Patent Document No. US 8655867), hereafter, referred to as “Collins”.

Regarding Claim 6 (Currently amended), Chavan, Prang and Emerson teach all the limitations of claim 1 Chavan further teaches and further based on the efficient classes without having to process the inefficient classes (Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”)
Chavan, Prang and Emerson teach rule based query processing but he does not explicitly teach wherein the results are generated based on the contents of the one or more portions of the database.
However, in the same field of endeavor of data query and retrieval Collins teaches wherein the results are generated based on the contents of the one or more portions of the database (Collins, Claim 1 & 11 disclose querying  and sending results & which can be from portion of database as disclosed in claim 11 “each tenant having a different portion of the table and the database that the tenant has access to; the combined query being limited to the portion of the multi-tenant database that the tenant has access to; the method further comprising computing the cost of the query having the clause based on the portion of the multi-tenant database that the tenant has access to”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Prang and Emerson into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.

Regarding Claim 12 (Currently amended), Chavan, Prang and Emerson teach all the limitations of claim 7 Chavan further teaches and further based on the efficient classes without having to process the inefficient classes (Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”)
Chavan, Prang and Emerson teach rule based query processing but he does not explicitly teach wherein the results are generated based on the contents of the one or more portions of the database.
However, in the same field of endeavor of data query and retrieval Collins teaches wherein the results are generated based on the contents of the one or more portions of the database (Collins, Claim 1 & 11 disclose querying  and sending results & which can be from portion of database as disclosed in claim 11 “each tenant having a different portion of the table and the database that the tenant has access to; the combined query being limited to the portion of the multi-tenant database that the tenant has access to; the method further comprising computing the cost of the query having the clause based on the portion of the multi-tenant database that the tenant has access to”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Prang and Emerson into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.

Regarding Claim 18 (Previously Presented), Chavan, Prang and Emerson teach all the limitations of claim 13 Chavan further teaches and further based on the efficient classes without having to process the inefficient classes (Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”)
Chavan, Prang and Emerson teach rule based query processing but he does not explicitly teach wherein the results are generated based on the contents of the one or more portions of the database.
However, in the same field of endeavor of data query and retrieval Collins teaches wherein the results are generated based on the contents of the one or more portions of the database (Collins, Claim 1 & 11 disclose querying  and sending results & which can be from portion of database as disclosed in claim 11 “each tenant having a different portion of the table and the database that the tenant has access to; the combined query being limited to the portion of the multi-tenant database that the tenant has access to; the method further comprising computing the cost of the query having the clause based on the portion of the multi-tenant database that the tenant has access to”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan, Prang and Emerson into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.


Response to Arguments 

I.	35 U.S.C §103
The applicant on page 8 paragraph 2-3 argued regarding examiner’s interpretation of “efficient class” and “inefficient class” as following “In the Office Action, the Examiner asserts that “[u]sing the broadest reasonable interpretation consistent with the specification...as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query, operation, operator, expression or functions which causes query performance degradation such as large amount of scan and, “efficient class” to mean at least any query, operation, operator or functions which causes query performance improvement such small amount of scan.” Applicant respectfully disagrees with this interpretation.
The term “class” is well known in the art. Clearly, the term “class” does not refer to a query, operation, operator, expression or function. Nothing in the cited references, separately or in combination, discloses or suggests identifying efficient classes associated with a query and inefficient classes associated with a query”.

The examiner respectfully disagrees with above mentioned arguments for following reasons;
The well-known definition of  “class” in the area of computer science (which includes database as well) is “In object-oriented programming, a class is an extensible program-code-template for creating objects, providing initial values for state (member variables) and implementations of behavior (member functions or methods)” – Wikipedia
By looking into instant application specification the meaning of claimed “class” does not actually refer to its well-known definition, instead, the paragraph 0043 of the instant application defines the “efficient class” and “inefficient class” in the context of the invention as following “the historical processing patterns associated with the query to determine one or more protocols or components, such as query classes, etc., relating to the query that be me regarded as unnecessary or inefficient”.
As per the disclosed specification, “efficient class” and “inefficient class” can be one of more protocol or components of a query. Therefore,  examiner’s interpretation of “efficient class” to mean at least any query operation, operator, expression or functions which causes query performance degradation such as large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes query performance improvement such small amount of scan is valid. 
The applicant further on paragraph 4 on the same page stated that “It is also important to that the columns of Prang are merely used to store data formatting information. “Trace ordered columns” is used to preserve column ordering. There is nothing in Prang that pertains to the order of columns in a primary key. Therefore, the cited references, separately or in combination, fail to disclose or suggest that an order of columns in a primary key can be used to identify inefficient classes and efficient classes”. 
Applicant’s above mentioned arguments have been fully considered but not found persuasive as columns in a primary key are not different than any other columns which can be tracked for performance as disclosed by Prang in paragraph 0045.
Therefore, in light of presented explanations to applicant’s arguments the prior art Chavan, Prang and Emerson fully teaches all the limitations of independent claim 1, 7 and 13.    

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164              

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164